Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 15, 2020

                                     No. 04-19-00891-CV

                                      WEBB COUNTY,
                                        Appellant

                                               v.

 Juan C. Garcia LINO, Individually and as Representative of the Estates of Suleika R. Fonseca
                Saldivar, Deceased, and Alessandra Juliette Garcia, Deceased,
                                          Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVA000356D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
        Because the notice of appeal did not show it was served on each court reporter
responsible for preparing the reporter’s record, contra TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.017(a), on January 13, 2020, we ordered Appellant to file an amended notice of appeal
certifying proper service on the responsible court reporter(s). Appellant timely complied; our
January 13, 2020 order is SATISFIED.
       The reporter’s record is due on January 16, 2020.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court